Name: 82/311/EEC: Council Decision of 11 May 1982 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community, on the one hand, and the Government of Denmark and the Home Government of the Faroe Islands, on the other hand, establishing measures for salmon fishing in North Atlantic waters
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-05-19

 Avis juridique important|31982D031182/311/EEC: Council Decision of 11 May 1982 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community, on the one hand, and the Government of Denmark and the Home Government of the Faroe Islands, on the other hand, establishing measures for salmon fishing in North Atlantic waters Official Journal L 138 , 19/05/1982 P. 0015*****COUNCIL DECISION of 11 May 1982 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community, on the one hand, and the Government of Denmark and the Home Government of the Faroe Islands, on the other hand, establishing measures for salmon fishing in North Atlantic waters (82/311/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Community, on the one hand, and the Government of Denmark and the Home Government of the Faroe Islands, on the other hand, have held consultations concerning salmon fishing in North Atlantic waters; Whereas at the conclusion of these consultations the two delegations initialled an Agreement in the form of an exchange of letters; Whereas it is in the Community's interest to approve this Agreement, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Economic Community, on the one hand, and the Government of Denmark and the Home Government of the Faroe Islands, on the other hand, establishing measures for salmon fishing in North Atlantic waters is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement binding the Community. Done at Brussels, 11 May 1982. For the Council The President P. de KEERSMAEKER (1) Opinion delivered on 23 April 1982 (not yet published in the Official Journal).